DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 9 are pending.

Allowable Subject Matter
Claims 1 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a demodulating portion for receiving a digital output signal from the high-voltage device, and for demodulating the digital output signal to determine the power factor and capacitance values of an insulation system for the high-voltage device” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 7, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 8, the prior art of record does not teach claimed limitation: “using a demodulating portion to receive a digital output signal from the high-voltage device, and to demodulate the digital output signal to determine the power factor and capacitance values of an insulation system for the high-voltage device” in combination with all other claimed limitations of claim 8.
Regarding Claim 9, the claim is allowed as it further limit allowed claim 8.

The closest references are found based on the updated search:
Chi et al. (US 2014/0119724 A1) discloses active network monitoring method suitable for the active network monitoring system claimed in claim 1, the active network monitoring method comprising the following steps: the first processor generating a digital signal and sending the digital signal to the first laser diode; the first laser diode modulating the digital signal into an optical signal and sending the optical signal to the second monitoring module via the optical splitter; the second laser diode receiving the optical signal and converting the optical signal back to the digital signal (see claim 7).
Zhou et al. (US 2005/0261563 A1) suggests generating an analog sensor signal in response thereto; receiving the power signal, the analog sensor signal and the message signal at an analog-to-digital (A/D) assembly and generating a digital signal representative of the analog sensor signal; receiving the power signal, the message signal and the digital signal at a data processor and preparing the digital signal for modulation and generating a data signal representative of the digital signal (see claim 24).
Abassi et al. (US 2012/0322050 A1) teaches a providing a system for monitoring cell-substrate impedance comprising a plurality of impedance monitoring wells; adding oncogene addicted cells comprising an active oncogene addicted pathway to at least two wells and adding non-oncogene addicted cells that lack the active oncogene addicted pathway to at least two other wells (see claim 1).

However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 8, therefore claims 1 – 9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        5/7/2022